1
                                 UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      CHRISTOPHER LENARD BLOCKSON,                       Case No. 2:21-cv-00731-GMN-VCF
5
             Petitioner,
6                                                        ORDER
             v.
7

8     JERRY HOWELL, et al.,
9            Respondents.
10

11

12          Christopher Lenard Blockson, an individual incarcerated at Nevada’s Southern
13   Desert Correctional Center, has submitted an application to proceed in forma pauperis
14   (ECF No. 1) and a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (ECF
15   No. 1-1). In an order entered May 4, 2021 (ECF No. 3), in view of the information
16   provided in Blockson’s in forma pauperis application, the Court found that Blockson is
17   able to pay the filing fee, denied his in forma pauperis application, and ordered him to
18   pay the $5 filing fee for this action within 45 days, that is, by June 18, 2021.
19          On May 19, 2021, the Court received from Blockson a letter (ECF No. 4) in which
20   he expresses confusion about whether his habeas petition has been filed, and in which
21   he states that he has attempted, twice, to pay the filing fee. In that letter, Blockson also
22   requests a copy of his petition.
23          The docket reflects that the Court has not received payment of the filing fee. The
24   Court has received Blockson’s habeas petition (ECF No. 1-1), but it has not yet been
25   formally filed such as to initiate this action. The petition will be filed when the filing fee is
26   received.
27

28
                                                     1
1            IT IS THEREFORE ORDERED that the time for Petitioner to pay the $5 filing fee

2    for this action is extended to August 17, 2021. Failure to pay the filing fee within the time

3    granted will result in dismissal of this action.

4            IT IS FURTHER ORDERED that the Clerk of the Court is directed to send

5    Petitioner two copies of this order. Petitioner must make the necessary arrangements to

6    have a copy of this order and the check for the $5 filing fee sent to the Court to pay the

7    filing fee.

8            IT IS FURTHER ORDERED that the Clerk is directed to send Petitioner a copy of

9    his habeas petition (ECF No. 1-1).

10

11                       21 day of ______________________,
             DATED THIS _____              June            2021.

12

13
                                                        GLORIA M. NAVARRO,
14                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
